Name: Regulation (EEC) No 2734/75 of the Council of 29 October 1975 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices of these categories of products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281/34 Official Journal of the European Communities 1.11.75 REGULATION (EEC) No 2734/75 OF THE COUNCIL of 29 October 1975 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices of these categories of products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas those objectives may be attained by fixing a threshold price which allows for the cost of manu ­ facturing these products and an adequate level of protection for the processing industry ; Whereas manufacturing costs may be determined by adding to the value of the cereal an amount represen ­ ting the milling margin and by subtracting from the total thus obtained, where appropriate, a fixed amount for the value of meal or flour of inferior quality and other residues of milling ; Whereas, however, when fixing the threshold price for groats and meal of common wheat, a fixed ratio representing the relationship between the price of wheat flour and the prices of those products on Community markets should be taken as a basis, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/ 75 ( x ) of 29 October 1975 on the common organiz ­ ation of the market in cereals, and in particular Article 5 (5 ) (a) thereof ; Having regard to the proposal from the Commission ; Whereas the threshold prices for oats, grain sorghum, millet, buckwheat, canary seed and the kinds of flour, groats and meal specified in Article 1 (c) of Regu ­ lation (EEC) No 2727/75 should correspond to specifir standard qualities ; Whereas the standard qualities for which those prices are fixed should correspond as far as possible to the average qualities of those cereals harvested in the Community; Whereas, for the purposes of this Regulation, defi ­ nitions should be established of matter other than basic cereals of unimpaired quality, a standard method for determining that matter introduced and the method of testing for moisture content adapted to the latest techniques ; whereas, to that end, the provisions to be adopted should be those set out in Annexes I and II to Council Regulation (EEC) No 2731/75 ( 2 ), of 29 October 1975 fixing the standard qualities for common wheat, rye, barley, maize and durum wheat ; Whereas the threshold prices for flour, groats and meal should be so fixed as to enable the target prices for basic cereals to be attained and the protection of the processing industry to be ensured; Article 1 The standard quality for which the threshold price for oats is fixed is defined as follows : ( a) oats of a sound and fair marketable quality, free from abnormal smell and live pests, of a colour proper to this cereal and of a quality corresponding to the average quality of oats harvested under normal conditions in the Com ­ munity ; (b ) moisture content : 16% ; (c) total percentage of matter other than basic cereals of unimpaired quality : 3% , of which :  grain impurities : 2% ('grain impurities' means grains of other cereals and grains damaged by pests ),  percentage of miscellaneous impurities : 1% ('miscellaneous impurities' means weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects ) ; (!) See page 1 of this Official Journal. (2) See page 22 of this Official Journal. (d) specific weight : 49 kilogrammes per hectolitre. 1 . 11.75 Official Journal of the European Communities No L 281/35 Article 2 The standard quality for which the threshold price for grain sorghum is fixed shall be that defined in the 'Official Grain Standards of the United States ' for USA yellow grain sorghum No 2, but with a 15% moisture content. Article 3 The standard quality for which the threshold price for millet is fixed is defined as follows : ( a ) millet corresponding to the average quality of millet grown in Argentina ; (b ) moisture content : 13% ; ( c) total percentage of matter other than basic cereals of unimpaired quality ; 17% , of which :  percentage of broken grains or husked grains : 15% ,  percentage of miscellaneous impurities : 2% ('miscellaneous impurities ' means weed seeds , damaged grains, extraneous matter,' husks, dead insects and fragments of insects). Article 6 1 . The standard quality for which the threshold price for wheat flour is fixed is defined as follows :  wheat flour having an ash content of 550 milli ­ grammes per 100 grammes of flour and a moisture content of 15-50% , called 'type 550 wheat flour'. 2. The threshold price referred to in paragraph 1 shall be calculated by adding together the components determined in accordance with para ­ graph 3 and subtracting from the amount thus obtained the factor determined in accordance with paragraph 4. 3 . The components are the following: ( a ) the value of common wheat processed into flour, calculated from:  the quantity of common wheat, assessed at a fixed rate of 1 400 kilogrammes for the production of one metric ton of flour,  the threshold price for common wheat, taking into account the monthly graduation of this price ; (b ) an amount representing the milling margin, fixed at 25 units of account per metric ton of common wheat for processing; (c) an amount, intended to ensure protection of the processing industry, fixed at 18-75 units of account per metric ton of wheat flour. 4. The factor to be subtracted is the value of the residues, calculated from:  the quantity of residues, assessed at a fixed rate of 372 kilogrammes per metric ton of flour obtained,  a fixed price for residues, whether or not sorted , of 85 units of account per metric ton . 5 . The threshold price for meslin flour shall be the same as that for wheat flour. Article 7 1 . The standard quality for which the threshold price for rye flour is fixed is defined as follows :  rye flour having an ash content of 812 milli ­ grammes per 100 grammes of flour and a moisture content of 15-50% . 2 . The threshold price referred to in paragraph 1 shall be calculated in accordance with Article 6 (3 ) and (4), the word 'rye' being substituted for the words 'common wheat'. The fixed price for residues, whether or not sorted, shall be 80 units of account per metric ton . Article 4 The standard quality for which the threshold price for buckwheat is fixed shall correspond to buckwheat of commercial grade 2 of the Republic of South Africa. Article 5 The standard quality for which the threshold price for canary seed is fixed is defined as follows : (a) canary seeds of a sound and fair marketable quality ; (b ) moisture content : 16% ; ( c) total percentage of matter other than basic cereals of unimpaired quality : 3% , of which :  percentage of grain impurities : 2% ('grain impurities' means grains of other cereals and grains damaged by pests),  percentage of miscellaneous impurities : 1% ('miscellaneous impurities ' means weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects); (d) specific weight : 70 kilogrammes per hectolitre. No L 281/36 Official Journal of the European Communities 1 . 11 . 75 Article 8 1 . The standard quality for which the threshold price for groats and meal of common wheat is fixed is that of a product having a moisture content of 15-50% . 2 . The threshold price referred to in paragraph 1 shall be equal to the threshold price for wheat flour plus 8% . Article 9 1 . The standard quality for which the threshold price for groats and meal of durum wheat is fixed is that of a product having a moisture content of 14-50% . 2. The threshold price referred to in paragraph I shall be calculated by adding together the com ­ ponents determined in accordance with paragraph 3 and subtracting from the amount thus obtained the factors determined in accordance with paragraph 4. 3 . The components are the following: (a) the value of durum wheat processed into groats and meal, calculated from:  the quantity of durum wheat, assessed at a fixed rate of 1 550 kilogrammes per metric ton of groats and meal obtained,  the threshold price for durum wheat, taking into account any monthly graduation of this price . ( b ) the components specified in Article 6 (3 ) (b ) and (c ), the words 'durum wheat' and 'groats and meal of durum wheat' being substituted respect ­ ively for the words 'common wheat' and 'wheat flour'. 4 . The factors to be subtracted are the following : (a ) the value of intermediate products, calculated from:  the quantity of intermediate products, assessed at a fixed rate of 162 kilogrammes per metric ton of groats and meal of durum wheat ob ­ tained,  the price of these products, calculated by adding together the components determined in accordance with Article 6 (3 ) (a ) and (b ) and subtracting therefrom the factor deter ­ mined in accordance with Article 6 (4), the amount thus obtained being reduced by 35% ; (b ) the value of residues, calculated from:  the quantity of residues, assessed at a fixed rate of 357 kilogrammes per metric ton of groats and meal of durum wheat obtained,  the price of common wheat residues determined in accordance with the second indent of Article 6 (4), less 15% . Article 10 For the purposes of this Regulation : (a) matter other than basic cereals of unimpaired quality shall be as defined in Annex I, Part A, saving any other definition contained in this Regulation, and shall be determined in accordance with the method laid down in Annex I, Part B; (b ) the moisture content shall be determined in accordance with the method indicated in Annex II . Article 11 1 . Council Regulation (EEC) No 1397/69 (*) of 17 July 1969 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices of these categories of products , as amended by Regulation (EEC) No 1172/75 (2 ), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 12 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (J ) OJ No L 179, 21 . 7. 1969, p. 6. (2) OJ No L 117, 7. 5 . 1975, p. 5 . 1 . 11.75 Official Journal of the European Communities No L 281/37 ANNEX I A. MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1 . Broken grains : All grains if which endosperm is partially uncovered shall be considered as broken grains. Grains damaged by threshing and grains from which the germ has been removed also belong to this group . This definition does not apply to maize. 2 . Grain impurities : (a) Shrivelled grains : Grains which, after elimination from the sample of all other matter referred to in this Annex, pass through sieves with apertures of the following dimensions : common wheat 2 millimetres , rye 1*8 millimetres , durum wheat 1-9 millimetres , barley 2*2 milli ­ metres , shall be considered as shrivelled grains . In addition, grains damaged by frost and unripe grains (green) belong to this group. (b) Other cereals : 'Other cereals' means all grains which do not belong to the species of grain sampled. In the case of a sample of durum wheat, all common wheat grains exceeding 4% shall count as 'other cereals '. (c) Grains damaged by pests : Grains damaged by pests are those which have been nibbled. Bug-ridden grains also belong to this group. (d) Grains in which the germ is discoloured and mottled grains : Grains in which the germ is discoloured are those in which the tegument is coloured brown to brownish black and of which the germ is normal and not sprouting. For common wheat, grains in which the germ is discoloured shall be disregarded up to 8 % . For durum wheat, grains which show a brown to brownish black discoloration else ­ where than on the germ itself shall be considered as mottled grains . 3 . Sprouted grains : Sprouted grains are those in which the radicle or plumule is clearly visible to the naked eye. However, account must be taken of the general appearance of the sample when its content of sprouted grains is assessed. In some kinds of cereals the germ is protuberant, e.g. durum wheat, and the germ tegument splits when the batch of cereals is shaken . These grains resemble sprouted grains but must not be included in that group. Sprouted grains are only those where the germ has undergone clearly visible changes which make it easy to distinguish the sprouted grain from the normal grain. 4. Miscellaneous impurities (Schwarzbesatz): (a) Weed seeds (b) Damaged grains : Damaged grains are those rendered unfit for human consumption and, as regards feed grain, for consumption by cattle, owing to putrefaction , mildew, or bacterial or other causes. No L 281/38 Official Journal of the European Communities 1 . 11.75 Grains which have deteriorated through spontaneous generation of heat also belong this group ; these 'heated' or 'smutty' grains are fully grown grains in which the tegument is coloured greyish brown to black, while the cross-section of the kernel is coloured yellowish grey to brownish black . Grains attacked by wheat-midge shall be considered as damaged grains only when more than half the surface of the .grain is coloured grey to black as a result of secondary cryptogamic attack. Where discoloration covers less than half the surface of the grain, the latter must be classed with grains damaged by pests . (c) Extraneous matter : All matter in a sample of cereals retained by a sieve with apertures of 3-5 millimetres (with the exception of grains of other cereals and particularly large grains of the basic cereal ) and that passing through a sieve with apertures of 1 millimetre shall be considered as extraneous matter. Also included in this group are stones , sand, fragments of straw and other impurities in the samples which pass through a sieve with apertures of 3-5 millimetres and are retained by a sieve with apertures of 1 millimetre . This definition does not apply to maize. For that cereal , all matter in a sample which passes through a sieve with apertures of 1 millimetre, as well as all the impurities mentioned in the preceding subparagraph, must be considered as extraneous matter . (d) Husks (for maize : cob fragments) (e) Ergot (f) Decayed grains (g) Dead insects and fragments of insects 5 . Live pests B. STANDARD METHOD FOR DETERMINING MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1 . For common wheat, durum wheat, rye and barley, an average sample of 250 grammes is passed through two sieves, one with apertures of 3-5 millimetres and the other with aper ­ tures of 1 millimetre, for half a minute each. In order to ensure constant sifting, it is advisable to use a mechanical sieve, e.g. a vibrating table with fitted sieves . The matter retained by the sieve with apertures of 3-5 millimetres and that passing through the sieve with apertures of 1 millimetre must be weighed together and considered as extraneous matter. Where the matter retained by the sieve with apertures of 3*5 millimetres includes parts of the 'other cereals' group or particularly large grains of the basic cereal , those parts or grains shall be returned to the sifted sample. During sifting in the sieve with apertures of 1 millimetre, a close check must be made for live pests . From the sifted sample, a sample of from 50 to 100 grammes shall be taken using a separator. This partial sample must be weighed . Then, this partial sample should be spread out on a table with tweezers or a horn spatula, and broken grains , other cereals, sprouted grains, grains damaged by pests , grains damaged by frost , grains in which the germ is discoloured, mottled grains , weed seeds, ergots , damaged grains, decayed grains , husks and live pests and dead insects must be extracted. Where the partial sample includes grains still in the husk, they shall be husked by hand, the husks so obtained being considered as pieces of husks. Stones, sand and fragments of straw shall be considered as extraneous matter . The partial sample shall be sifted for half a minute in a sieve with apertures of 2 millimetres for common wheat, 1-8 millimetres for rye, 1*9 millimetres for durum wheat and 2*2 milli ­ 1 . 11 . 75 Official Journal of the European Communities No L 281/39 metres for barley. Matter which passes through this sieve shall be considered as shrivelled grain. Grains damaged by frost and unripe green grains belong to the 'shrivelled grains' group . 2 . For maize, an average sample of 500 grammes is shaken for half a minute in a sieve with apertures of 1 millimetre. Check for live pests and dead insects . Using tweezers or a horn spatula , extract from the matter retained by the sieve with apertures of 1 millimetre stones, sand, fragments of straw and other extraneous matter. Add the extraneous matter thus extracted to the matter which has passed throughJthe sieve with apertures of 1 millimetre and weigh them together. Using a separator, prepare a sample of 100 to 200 grammes from the sample passed through the sieve. Weigh this partial sample. Spread it out in a thin layer on a table. Using tweezers or a horn spatula, extract the pieces of other cereals, grain damaged by pests, grains damaged by frost, sprouted grains, weed seeds,' damaged grains, husks, live pests and dead insects . Next, pass this partial sample through a sieve with a 4-5 millimetre round mesh. Matter which passes through this sieve shall be considered as broken grains. 3 . Groups of matter other than basic cereals of unimpaired quality determined according to the methods set out in 1 and 2, the percentages of which are laid down in Articles 1 to 5 , must be weighed very carefully to the nearest 0*01 gramme and distributed according to percentage over the average sample. The particulars entered in the analyses report shall be to the nearest 0*1% . Check for live pests . As a general rule, two analyses must be made for each sample. They must not differ by more than 10 % in respect of the total of the abovementioned matter. 4 . The apparatus to be used for the operations specified in 1 , 2 and 3 is as follows : (a) sample separator, e.g. a conical or grooved apparatus ; (b ) precision or assay balance ; (c) sieves with apertures of 1 millimetre, 1-8 millimetres, 1*9 millimetres, 2 millimetres, 2-2 millimetres and 3*5 millimetres and a sieve of 4*5 millimetres round mesh. The sieves may be fitted to a vibrating table. No L 281/40 Official Journal of the European Communities 1 . 11 . 75 ANNEX II STANDARD METHOD OF TESTING FOR MOISTURE CONTENT 1 . Principle : The product is dried at a temperature of 130 to 133 °C, under normal atmospheric pressure, for a period of time fixed by rule of thumb according to the size of the particles . 2 . Field of application : This drying method applies to cereals crushed into particles of which at least 50% pass through a sieve with a 0-5 millimetre mesh and leave not more than 10% residue on a sieve with a 1 millimetre round mesh. It also applies to flour. 3 . Apparatus : Precision balance. Crusher made of a material which does not absorb moisture, is easy to clean, enables crushing to be effected quickly and evenly without overheating, limits contact with the outside air to the minimum, and meets the requirements mentioned in 2 (e.g. a detachable roller mill ). Receptacle made of non-corrodible glass or metal , fitted with a ground lid ; working surface allowing distribution of the test sample at 0-3 gramme per square centimetre. Electrically heated isothermic heating chamber, set at a temperature of 130 to 133 °C (*) having adequate ventilation (2). Dryer with a metal or, failing metal , porcelain plate, thick, perforated, containing silica gel impregnated with cobalt chloride or any other suitable dehydrator . 4 . Method : (a) Drying : Weigh at least 5 grammes of the crushed substance in the pre-weighed receptable. Place the receptacle in a heating chamber heated to 130 °C. To prevent a drop in temperature the receptacle must be introduced in as short a time as possible. Leave to dry for two hours after the heating chamber regains a temperature of 130 °C. Remove the receptacle from the heating chamber, quickly replace the lid, leave to cool for 30 to 45 minutes in a dryer and weigh (weighing must be accurate to 1 milligramme). (b) Pre-drying : Grains with a moisture content higher than 17 % must be pre-dried as follows : Weigh 50 grammes of unground grain in a suitable container (e.g. a 20 X 12 centimetre aluminium plate with a 0-5 centimetre rim), leave to dry in a heating chamber for seven to ten minutes at a temperature of 130 °C, remove from the heating chamber, leave the grains uncovered to cool in a laboratory for two hours and weigh (weighing must be accurate to 10 milligrammes). Crush the partially dried grains and determine the remaining moisture content as described in (a). (*) Air temperature inside the heating chamber. (*) Its heating capacity should be such that, when it has been pre-set to 131 °C, that temperature can be regained in less than 45 minutes after the maximum number of test samples have been placed in the chanber to dry simultaneously. Ventilation should be such that when all the test samples of common wheat it can hold are dried for two hours, the results differ by no more than 0-15 % from the results obtained after drying for four hours. 1 . 11.75 Official Journal of the European Communities No L 281/41 5 . Method of calculation and formulae : E = the initial mass , in grammes , of the test sample ; M = the mass , in grammes , of the test sample after preparation ; M'  the mass , in grammes , of the test sample after crushing ; m = the mass, in grammes , of the dry test sample. The moisture content as a percentage of the product is equal to : 100  without previous preparation (E  m) x E  with previous preparation (M'  m) M 100 M m[ + E M ] X 100 ( 1 )M' E E M' Tests to be made in duplicate at least. 6. Accuracy of test : The difference between two tests made on the same sample must not exceed ±0-1 % of moisture.